Citation Nr: 1140072	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for residuals of prostate cancer, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran testified before a Veterans Law Judge seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The issues of entitlement to service connection for residuals of prostate cancer and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for a skin disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam and exposure to herbicides is presumed.

2.  Diabetes mellitus is recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred as a result of herbicide exposure during military service, and service connection for this disorder is thus warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for diabetes mellitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as diabetes, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Additionally, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).

For such veterans with confirmed herbicide exposure, service connection will be presumed, in the absence of evidence to the contrary, for certain statutorily-enumerated disabilities which manifest within specific time periods following service.  See 38 C.F.R. § 3.309(e).  Diabetes mellitus is among these presumptive disorders.  

In the present case, the Veteran's service personnel records do not confirm service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  They do, however, confirm military service in Thailand between October 1972 and October 1974.  Additionally, at his May 2011 personal hearing, the Veteran stated he was flown into Saigon during his overseas service for one day for a meeting.  The Board finds the Veteran's testimony to be both credible and persuasive regarding his brief physical presence in Vietnam during military service.  Thus, his exposure to herbicides is presumed.  As diabetes mellitus is among the presumptive diseases found at 38 C.F.R. § 3.309(e), a grant of service connection for diabetes mellitus on a presumptive basis due to Agent Orange exposure is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.  



REMAND

The Veteran also seeks service connection for prostate cancer.  Prostate cancer is among the disabilities for which service connection is presumed in veterans, such as the claimant, with confirmed herbicide exposure.  See 38 C.F.R. § 3.309(e).  Review of the claims file does not suggest, however, that the Veteran has been diagnosed with prostate cancer.  Although his medical records obtained to date reflect benign prostatic hypertrophy, they do not reflect a diagnosis of prostate cancer.  Nevertheless, the record also does not suggest all the Veteran's current medical treatment records have been obtained.  The Board notes that VA last requested the Veteran's non-VA medical treatment records in March 2007, over four years ago.  As evidenced by an April 2007 private treatment record for A.I.R., M.D., as well as the Veteran's own testimony, he continues to receive treatment for prostate disorder and his hypertension subsequent to March 2007.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain more recent private and, if applicable, VA medical treatment records.  

Next, regarding the pending service connection claim for hypertension, the Board notes that within this decision, service connection has been granted for diabetes mellitus.  In denying service connection for hypertension within the November 2006 rating decision, the RO did not consider service connection for hypertension on a secondary basis, as the Veteran's diabetes had not at that time been awarded service connection.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Nevertheless, as his diabetes is now service-connected, each theory of entitlement claimed by the Veteran or raised by the record must be considered in turn.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Therefore, this issue must be remanded for such secondary service connection consideration by the agency of original jurisdiction.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private, military, or VA medical care providers who have treated his hypertension and/or prostate disorder since March 2007.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  In reconsidering the Veteran's service connection claim for hypertension, entitlement on a secondary basis under 38 C.F.R. § 3.310 must also be considered by the agency of original jurisdiction.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


